RESOLUCIÓN
El Juez Presidente del Tribunal Supremo, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial el lunes 5 de enero de 2009 como día libre con cargo a la licencia de vacaciones.
A tal efecto, y en virtud de nuestra facultad para regla-mentar los procedimientos judiciales, se dispone que al computar los términos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judicia-les, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se con-siderará el 5 de enero de 2009 como día feriado. Cualquier término que venza el lunes 5 de enero de 2009 se extenderá basta el próximo día laborable, 7 de enero de 2009.

Se ordena la inmediata difusión pública de esta Resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo